United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
INDIANAPOLIS VETERANS HOSPITAL,
Indianapolis, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1226
Issued: October 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ nonmerit decisions dated March 4, 2008, which denied his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error, and May 17, 2007, denying an oral hearing from the Branch of Hearings and Review.
Because more than one year has elapsed from the last merit decision dated December 27, 2006 to
the filing of this appeal on March 20, 2008, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUES
The issues are: (1) whether the Branch of Hearings and Review properly denied
appellant’s request for an oral hearing as untimely; and (2) whether the Office properly refused
to reopen appellant’s claim for reconsideration of the merits of his claim on the grounds that it
was untimely filed and failed to show clear evidence of error.

FACTUAL HISTORY
On October 2, 2006 appellant, then a laundry worker, filed an occupational disease claim
alleging that he injured his left shoulder pulling heavy laundry chutes in the performance of duty.
In a letter dated October 11, 2006, the Office requested additional information from him. The
Office allowed 30 days for a response.
In support of his claim, appellant submitted a series of medical notes from Dr. Dale S.
Snead, a Board-certified orthopedic surgeon, dated December 13, 2005 through August 18, 2006.
On January 25, 2006 Dr. Snead noted appellant’s work duty of pulling linen over his head and
his complaints of left shoulder pain. He diagnosed left rotator cuff tendinitis and left acrominal
joint arthralgia. Dr. Snead recommended surgery. Appellant underwent left shoulder
arthroscopy with acromioplasty and distal clavical excision on March 2, 2006. Dr. Snead
examined appellant on March 7, 2006 following his surgery. On March 21, 2006 he stated that
appellant reported tripping on a sweeper cord and falling on his left shoulder. Dr. Snead noted
that appellant’s recovery was progressing ahead of schedule. In a note dated April 4, 2006, he
reported appellant’s symptoms of muscle tightness and soreness as well as numbness and
tingling in his fingers. Dr. Snead diagnosed mild brachial plexopathy or cervical abnormality
related to his fall. On May 2, 2006 appellant indicated to Dr. Snead that he was happy with his
progress. Likewise on June 2, 2006, he had no complaints or problems according to Dr. Snead.
In a note dated July 14, 2006, appellant reported increasing shoulder pain after returning to work.
Dr. Snead stated, “His job requires a lot of heavy lifting, particularly overhead.” He
recommended that appellant change jobs to reduce his symptoms. On August 18, 2006
Dr. Snead stated that appellant might experience intermittent pain with his shoulder, but
indicated that formal work restrictions were not necessary.
By decision dated December 27, 2006, the Office denied appellant’s claim finding that he
failed to submit the necessary medical opinion evidence on the causal relationship between his
diagnosed condition of left rotator cuff tendinitis and his employment duties to establish an
occupational disease. Appellant requested an oral hearing on March 27, 2007. By decision
dated May 17, 2007, the Branch of Hearings and Review denied his request for an oral hearing
on the grounds that his request was not made within 30 days of the Office’s December 27, 2006
decision. The Branch of Hearings and Review determined that appellant’s claim could be
equally well addressed through the reconsideration process.
Appellant requested reconsideration on February 1, 2008 and submitted several copies of
each of Dr. Snead’s January 25, March 7 and 21, April 4, May 2, June 2, July 14 and August 18,
2006 treatment notes. He also submitted a note dated November 6, 2006 from Dr. Snead’s office
noting his request for documentation of injury. Appellant submitted a note dated August 27,
2007 from Dr. Snead which stated that, as appellant’s injury was caused by pulling dirty linens,
he should consider different work.
By decision dated March 4, 2008, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that his request for reconsideration was not timely and
did not establish clear evidence of error on the part of the Office.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides in pertinent
part as follows:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary … is entitled, on request made
within 30 days after the date of issuance of the decision, to a hearing on his claim
before a representative of the Secretary.”1
The claimant can choose between two formats: an oral hearing or a review of the written
record.2 The requirements are the same for either choice.3 The Board has held that section
8124(b)(1) is “unequivocal” in setting forth the time limitation for requesting hearings or reviews
of the written record. A claimant is entitled to a hearing or review of the written record as a
matter of right only if the request is filed within the requisite 30 days as determined by postmark
or other carrier’s date marking4 and before the claimant has requested reconsideration.5
However, when the request is not timely filed or when reconsideration has previously been
requested, the Office may within its discretion, grant a hearing or review of the written record,
and must exercise this discretion.6
ANALYSIS -- ISSUE 1
The Office issued a merit decision in appellant’s claim on December 27, 2006. Appellant
requested an oral hearing on March 27, 2007. This request was more than 30 days after the
December 27, 2007 Office decision. Therefore appellant was not entitled to an oral hearing as a
matter of right. The Branch of Hearings and Review then proceeded to exercise its discretion in
granting or denying an oral hearing by determining that his claim could be addressed through the
reconsideration process. The Board finds that the Branch of Hearings and Review properly
denied appellant’s request for an oral hearing on the grounds that it was not timely filed and that
he could pursue his claim through the reconsideration process.

1

5 U.S.C. §§ 8101-8193, § 8124(b)(1).

2

20 C.F.R. § 10.615.

3

Claudio Vazquez, 52 ECAB 496, 499 (2001).

4

20 C.F.R. § 10.616(a). Tammy J. Kenow, 44 ECAB 619 (1993).

5

Martha A. McConnell, 50 ECAB 129, 130 (1998).

6

Id.

3

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act7 does not entitle a claimant to a review of an Office decision
as a matter of right.8 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.9 The Office, through regulations
has imposed limitations on the exercise of its discretionary authority. One such limitation is that
the Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.10 If submitted by mail, the
application will be deemed timely if postmarked by the U.S. Postal Service within the time
period allowed. If there is no such postmark, or it is not legible, other evidence such as (but not
limited to) certified mail receipts, certificate of service, and affidavits, may be used to establish
the mailing date.11 In the absence of this evidence, the Office procedures state that the date of
the reconsideration request letter should be used to determine timeliness.12 The Board has found
that the imposition of this one-year time limitation does not constitute an abuse of the
discretionary authority granted the Office under 5 U.S.C. § 8128(a).13
The Office’s regulations require that an application for reconsideration must be submitted
in writing14 and define an application for reconsideration as the request for reconsideration
“along with supporting statements and evidence.”15 The regulations provide:
“[The Office] will consider an untimely application for reconsideration only if the
application demonstrates clear evidence of error on the part of [the Office] in its
most recent decision. The application must establish, on its face that such
decision was erroneous.”16
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulation.17
7

5 U.S.C. § 8128(a).

8

Thankamma Mathews, 44 ECAB 765, 768 (1993).

9

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

10

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
11

20 C.F.R. §§ 10.607; 10.608(b).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

13

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 8 at 769; Jesus D. Sanchez, supra note 9 at 967.

14

20 C.F.R. § 10.606.

15

20 C.F.R. § 10.605.

16

20 C.F.R. § 10.607(b).

17

Thankamma Mathews, supra note 8 at 770.

4

To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.18 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.19 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.20 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.21 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.22 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.23 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.24
ANALYSIS -- ISSUE 2
The Office issued a merit decision in appellant’s claim on December 27, 2006. Appellant
requested reconsideration on February 1, 2008, more than one year after the December 27, 2006
decision. Therefore this request was untimely in accordance with the Office’s regulations. The
appropriate standard of review is whether appellant’s February 1, 2008 request for
reconsideration established clear evidence of error in the Office’s December 27, 2006 decision.
The Office denied appellant’s occupational disease claim on the grounds that he failed to
submit medical opinion evidence establishing a causal relationship between his diagnosed left
shoulder tendinitis with resulting surgery and the duties of his federal position as a laundry
worker. Appellant submitted a series of notes from Dr. Snead, a Board-certified orthopedic
surgeon, in support of his claim. Dr. Snead discussed the relationship of appellant’s employment
to his shoulder condition only in the August 18, 2006 note which appellant submitted in support
of his reconsideration request. This note merely stated that as appellant’s injury was caused by
pulling dirty linens, he should consider different work. This note is not sufficient to establish
clear evidence of error on the part of the Office. While Dr. Snead’s August 18, 2006 note is
relevant to the central issue as it briefly mentions a causal connection between appellant’s
employment duties and his shoulder condition, the note does not provide a detailed discussion of
18

Id.

19

Leona N. Travis, 43 ECAB 227, 241 (1991).

20

Jesus D. Sanchez, supra note 9 at 968.

21

Leona N. Travis, supra note 19.

22

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

23

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

24

Gregory Griffin, supra note 10.

5

appellant’s employment duties and does not provide medical reasoning in support of Dr. Snead’s
opinion. Therefore the August 18, 2006 note is not of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office’s decision.
CONCLUSION
The Board finds that the Branch of Hearings and Review properly denied appellant’s
request for an oral hearing as untimely. The Board further finds that appellant’s untimely request
for reconsideration did not establish clear evidence of error on the part of the Office.
ORDER
IT IS HEREBY ORDERED THAT the March 4, 2008 and May 17, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

